     Case 2:19-cv-01577-MCS-JEM Document 58 Filed 02/11/21 Page 1 of 1 Page ID #:351



 1

 2                                                                           JS-6
 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
      BEATA KAMINSKA,                             )    Case No. CV 19-1577-MCS (JEM)
12                                                )
                           Plaintiff,             )
13                                                )    JUDGMENT
                   v.                             )
14                                                )
      NHON LAI, et al.,                           )
15                                                )
                           Defendants.            )
16                                                )
17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21    DATED: February 11, 2021
                                                             MARK C. SCARSI
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
